Case 2:15-cr-00289-ILRL-DMD Document 719 Filed 01/07;4

 
 

  
  

U.S. Department
United States Attorney
Eastern District of Louisiana

 

 

1 fauntia ‘feo 630 Puvdras Street, Site 1600 Telephone: 504-680-2085
Tetronunt Oo nated States tories Sew Orleans, Lottsiaina 201 30 Chandra, Menontiiusday pov

Honorable Ivan LR. Lemelle
United States District Judge
Lastern District of Louisiana
500 Povdras Street, Rm. C525
New Orleans, Louisiana 70130

Re: United Siates v. Debra Becnel
Criminal Dacket No. 15-289

Dear Judge Lemelle:

In comphance with the holding of Aryan v. Cnited States, 492 F.2d 775 (Sth Cir, 1974).
and with Rule 11 of the Federal Rules of Criminal Procedure, the Government wishes to
acknowledue the following agreement between the Government and Debra Beenel. the defendant.
in the above-captioned proceeding. Defendant's undersigned counsel, Guy Wall. has reviewed the
terms ol this apreement and has been advised by the defendant that the defendant fully understands
the terms of this agreement.

The defendant agrees io plead guilty to making false statements to a federal agency as
charged in Count 4 in the indictment in the above-captioned matter. The Government agrees thai
if the defendant fully complies with this plea agreement and the Courl accepts the defendant's plea
of guilty, the Government will request that the Court dismiss Count 1 of the indictment as to this
defendant at the time of sentencing and the Government will not move for an upward departure or
upward variance from the sentencing guideline range determined by the Court.

The defendant further understands that the maximum penalty defendant may receive should
her plea of guilty be accepted is five years imprisonment and/or a fine of $250,000 or the greater
of twice the gross gain to the defendant or twice the gross loss to any person under Title 18, United
States Code, Section 3571.

Pape L of 4

Ch,

“T COURT
OF LOUISIaNg
Case 2:15-cr-00289-ILRL-DMD Document 719 Filed 01/07/20 Page 2 of 4

IL is also understood that the restitution provisions of Sections 3663 and 3663A of Title 18.
United States Code, will apply. The defendant agrees that any restitution imposed will be non-
dischargeable in any bankruptcy proceeding and that defendant will not seek or cause to be sought
a discharge or a finding of dischargeability as to the restitution obligation. The defendant further
acknowledges and understands that, notwithstanding any payment schedule imposed at sentencing
or during prebation or supervised release, restitution is due and payable in full immediately upon
entry of the judgment of conviction.

Further, the defendant understands that a mandatory special assessment fee of $100.00
shall be imposed under the provisions of Section 3013 of Title 18, United States Code. This special
assessment must be paid on the daie of sentencing. Failure to pay this special assessment may
result in the plea agreement being void.

Phe detendant further understands that the Court, in imposing a sentence of a term of
imprisonment. may include as part of the sentence a requirement that the defendant be placed on
a term of supervised release ufler imprisonment for a period of up to three years pursuant to Title
18, nited Siates Code. Section 3583. Supervised release is a period following release from prison
during which detendant’s conduct will be monitored by the Court or the Court's designee.
Defendant fully understands that if defendant violates any of the conditions of supervised release
that the Court has imposed, defendant’s supervised release may be revoked and defendant may be
ordered by the Court to serve in prison all or part of the term of supervised release.

Defendant understands that Title 18. United States Code, Section 3742 and Title 28, United
States Cade, Section 129]. may give a criminal defendant the right to appeal her conviction and
judgment imposed by the Court. Defendant also understands that she may have the right to file
collateral challenges to her conviction and judgment, including but not limited to rights provided
by Title 28, United States Code. Sections 2255 and 2241, Rule 60 of the Federal Rules of Civil
Procedure, Rule 36 of the Federal Rules of Criminal Procedure. and writs of coram nobis and
audita querela, .

Acknowledging these rights. subject only to the exception indicated below. the defendant,
in exchange for the promise(s) and agreement(s) made by the United Stares in this plea agreement,
knowingly and voluntarily waives and vives up any right to appeal or contest her guilty plea or
conviction, including but not limited to any right to appeal any rulings on pretrial motions of any
kind whatsoever. and any right to raise on appeal or on collateral review any argument that (1) the
statute to which the defendant is pleading guilty is unconstitutional and (2) the admitted conduct
does not fall within the scope of ihe statute. The only exception to this waiver is that the defendant
relains the right to raise a claim of ineffective assistance of counsel in an appropriate proceeding.

The defendant understands that any discussions with defendant's attorney or anyane else
regarding sentencing guidelines are merely rough estimates and the Court is not bound by those
Page 2 of 4

Cm,

7
Case 2:15-cr-00289-ILRL-DMD Document 719 Filed 01/07/20 Page 3 of 4

discussions. ‘The defendant understands that the sentencing guidelines are advisory and are not
mandatory for sentencing purposes. ‘The defendant understands the Court could impose the
maximum term of imprisonment and fine allowed by law, including the imposition of supervised
relvase. The defendant is also aware that in determining a fair and just sentence. the Court has the
authority and discretion, pursuant to Title 18, United States Code. Seclions 3553 and 3661 and the
United States Sentencing Guidelines, to consider any and all “relevant conduct” that the defendant
was involved in, the nature and circumstances of the offenses, and the history and characteristics
of the defendant.

In an effort to resolve this matter ina timely fashion and show goed faith, the defendant
agrees to Knowingly. voluntarily, and expressly waive her rights pursuant to Rule 410(a) of the
Federal Rules of Evidence upon signing this plea agreement and the factual basis. ‘The defendant
understands and agrees that in the event the defendant violates the plea agreement, withdraws her
decision to plead guilty, her guilty plea is later withdrawn or otherwise set aside, any statements
made by the defendant to law enforcement agents or an attomey for the prosecuting authority
during ples discussions, any statements made by the defendant during any court proceeding
involving the defendant's plea of guilty, including any factual bases or summaries signed by the
defendant, and any leads trom such statements, factual bases or summaries. shall be admissible for
all purposes against the defendant in any and all criminal proceedings.

Phe defendant recognizes that any criminal monetary penalty, whether special assessment,
criminal fine, or restitution, that is owed as a result of her conviction will be immediately submitied

to the Treasury Offset Program. The defendani waives any objection to her inclusion in the
‘Treasury Offset Program.

Page 3 of 4

CM.
Case 2:15-cr-00289-ILRL-DMD Document 719 Filed 01/07/20 Page 4 of 4

fhe detendant understands that the statements set forth abuve and in the attached SEALED

4

document (Attachment “A” represents defendant’s enure agreement with the Government: there
we nol any other agreements. letiers. or notations that will affect this aureement

 
  

GUY WALT
Attorney for Debra Beenel

/.
htt if 3 _?
we bi ti t fe Na f # -iLi -

Very truly vours,

PIETER G. STRASSER
UNITEDPTATES ATTORNEY

fie

CHANDRA MENON Date
Assistant United States Atlomey

—— sffeo

TRACEY N. KNIGHT Date
Assistant United States Altomey

 

ERIC S. DREIBAND
ASSISTANT ATTORNEY GENERAL
CIVIL RIGHTS DIVISION

~

Ania.

CHRISTINE M, Sig
Trial Attorney

 

a hielo

 

DEBRA BECNEI
Defendan:

Page dol 4

C.LA,
